Roberts, P. J.,
This is an appeal from the assessment for transfer inheritance taxes involving the premises known as 1925 West 24th Street, Erie. Decedent was killed by her husband on August 4, 1957, and he was subsequently found guilty of voluntary manslaughter by a jury, and sentence was imposed upon him for that offense. The slayer and his wife acquired title to the premises as tenants by the entireties by deed dated February 28, 1953.
In our opinion of January 2, 1958, 13 D. & C. 2d 332, we determined the interest of decedent’s estate *341in the property in question and approved a sale of the realty for $7,000. We held that since decedent and her husband acquired title to the real estate after the effective date of the Slayers’ Act of August 5, 1941, P. L. 816, the interest of decedent’s estate was governed by section 5 of that act. We concluded that upon decedent’s death on August 4, 1957, half of the property passed to her estate and the other half was subject only to a life estate held by the slayer, and that upon his death it would pass to decedent’s estate.
The Commonwealth appraised the real estate in question at $7,000, without any allowance or reduction for the value of the slayer’s interest. Appellant seeks to have this appraisement reduced by the sum of $2,054.32, which represents the amount paid to the slayer for release of his interest under the Slayers’ Act.
The question for our determination is whether the value of the slayer’s interest is to be included or excluded from the taxable value of this parcel of real estate, and if it is to be excluded, the value of that interest must be fixed. We have carefully considered the entire record and the argument of counsel, and we are of the opinion that under the circumstances here present the value of the slayer’s interest, which we find to be $865, is to be excluded from the taxable value of the realty.

Order

And now, to wit, May 20, 1959, after hearing and careful consideration, it is ordered, adjudged and decreed that the value of the real property of Assunta Barletta, deceased, at the time of her death was $6,135, and further, that the inheritance tax due the Commonwealth of Pennsylvania shall be calculated on that valuation, and that the appeal from the appraisement thereof, filed April 9, 1959, is sustained to that extent. The appraisement and assessment for transfer inheritance tax is to be amended accordingly.